Citation Nr: 0215630	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  95-01 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issue of entitlement to service connection for 
hypertension will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Donnell R. Fullerton, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant and Expert Witness


ATTORNEY FOR THE BOARD

L.J. Bakke


INTRODUCTION

The veteran served on active duty from July 1958 to September 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision originally rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In June 1999, the Board denied service connection for PTSD 
and hypertension.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  The Court, in 
a July 2001 order, granted parties' separate motions for 
remand, vacating the June 1999 Board decision and remanding 
the case to provide the Board an opportunity to readjudicate 
the claims under the Veterans Claims Assistance Act (VCAA).

In March 1997, the veteran testified before a member of the 
Board who has since retired.  The veteran requested another 
hearing, and in August 2002, he testified before the 
undersigned Member of the Board.

As set forth in the decision below, the Board has determined 
that service connection is warranted for PTSD.  However, the 
Board is undertaking additional development on the issue of 
entitlement of service connection for hypertension, claimed 
to be secondary to PTSD, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After 
providing the notice and reviewing any response thereto, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim for service connection for 
PTSD and has notified him of the information and evidence 
necessary to substantiate his claim.

2.  The veteran is diagnosed with PTSD, and his PTSD has been 
medically attributed to stressors he experienced while on 
active duty.

3.  The veteran's statements regarding his in-service 
stressors are credible and consistent with his service; a 
stressor concerning his participation in the rescue of pilots 
from a C-119 that crashed in the Mediterranean Sea off the 
coast of Italy has been verified.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
been met.  38 U.S.C.A. § 1131, (West 1991 & Supp. 2002); 
38 C.F.R. § 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board is granting the veteran's claim for entitlement to 
service connection for PTSD.  No additional evidence is 
required to make a determination in this case and, hence, any 
failure to comply with VCAA requirements as to this issue 
would not be prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1131.

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2000); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

The Board notes that the regulations concerning service 
connection for PTSD were revised during the pendency of 
the veteran's appeal.  Specifically, 38 C.F.R. § 3.304(f) 
was amended to reflect the Court's ruling in Cohen, 
supra.  See 64 Fed. Reg. 32807 (June 18, 1999), codified 
at 38 C.F.R. § 3.304(f) (2001).

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial 
process has been concluded, the version most favorable 
will apply unless Congress provided otherwise or 
permitted the Secretary to provide otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

In the present case, the veteran argues that he suffers from 
PTSD that is the result of stressful events he experienced 
while on active duty in the U.S. Coast Guard.  The veteran's 
specific stressors, and their circumstances, can be gleaned 
from his testimony as given in May 1994 and March 1997, his 
various written statements, and his reports as given to 
various examining and treating physicians.  In brief, the 
veteran avers that he was subjected to several significant 
life threatening experiences in his duties with the U.S. 
Coast Guard.

In particular, he testified that he participated in an 
attempt to rescue pilots trapped on a U.S. Air Force C-119 
plane that crashed at night in the Mediterranean Sea off the 
coast of Italy.  The veteran was stationed at U.S. Coast 
Guard Loran Transmitting Station No. 1 in Simeri Crichi, 
Italy at the time.  He testified that the passengers 
parachuted from the plane but that the pilot and co-pilot 
remained on board.  Newspaper reports note that the crash 
occurred on 5 March 1960, at night, and that the sea was very 
rough.  The veteran and another sailor took a boat to the 
crashed plane, boarded the plane and hunted for the pilot and 
co-pilot.  The plane was already on fire.  The veteran 
reached the cockpit only to find that the pilots were gone.  
They had apparently been pulled out of the plane by another 
team of rescuers.  He and the other sailor vacated the plane 
and as they were rowing away, the plane exploded.  Shortly 
after this event, he stated, he began to experience stomach 
problems.  Service medical records confirm this history, 
showing that, in November 1960, he was hospitalized with 
complaints of abdominal pain.  The record reflects he was 
hospitalized for 19 days and that his blood pressure, at 150 
over 80, was elevated.  He was discharged with a diagnosis of 
psychophysiologic gastrointestinal reaction and was 
prescribed Phenobarbital and belladonna.  

Other stressors he identified include nearly falling from a 
628-foot radio antenna, having to supervise the loading and 
unloading of explosives from ships, and having to recover 
drowned children while stationed at Milwaukee Lifeboat 
Station in Wisconsin between April and September 1961.  He 
testified that he recovered 11 bodies, some as young as five 
years old.

The veteran does not aver that he participated in combat.  
Hence, the provisions of 38 U.S.C.A. § 1154 (West 1991) do 
not apply and his stressors must be independently verified.

The Board notes the presence in the claims file of a letter 
dated in March 1960 from the Commanding Officer, U.S. Coast 
Guard Loran Transmitting Station No. 1, Simeri Crichi, Italy 
to the veteran, personally, thanking him on behalf of the 
command and superior commands for the excellent manner in 
which he performed his duty on the night of 5 March 1960 when 
a U.S. Air Force C-119 crashed near the unit.  In addition, 
his service personnel records reflect that he was stationed 
with COMMDSEC in Naples, Italy.  Finally, the evidence of 
record includes newspaper reports of the crash and rescue.  
The Board accepts these documents as sufficient corroboration 
of the veteran's testimony as to this stressor.  This 
stressor is therefore verified.

Concerning the other stressors, the Board notes that the 
evidence reflects the veteran was assigned to the Milwaukee 
Lifeboat Station in Wisconsin in 1961, and that his discharge 
documents reflect that he was assigned to this station when 
he was separated in September 1961.  Rescue and recovery of 
drowning children would be entirely consistent with the 
duties such an assignment would entail.  Nonetheless, the 
Board finds that it is not necessary to further develop the 
evidence in order to corroborate this stressor.  As will 
become apparent, the medical evidence links the veteran's 
PTSD to the rescue attempt of the pilots in the crashed plane 
in Italy.

The medical evidence clearly demonstrates that the veteran is 
diagnosed with PTSD, the symptoms of which derive from 
stressful events that he experienced during active service.  
Of particular importance is the medical expert testimony 
given during the August 2002 hearing before the undersigned 
member of the Board, and the supporting medical documentation 
submitted.

The witness, Terrence D. Fullerton, Ph.D., is a veteran with 
22 years in the U.S. Army.  He served for ten years as an 
infantry officer before being sent to get a Ph.D. in 
psychology.  Following this, he served as a military 
psychiatrist, conducting combat debriefings.  As a clinical 
psychologist, he treated veterans at Walter Reed Army Medical 
Center and other U.S. Army facilities.  He worked on several 
projects involving combat exposure and PTSD, including 
treating veterans following Operation Urgent Fury and 
Operation Desert Storm/Desert Shield and a partnership with a 
psychologist with the Israeli Defense Force.  Currently, Dr. 
Fullerton testified, he works with Dr. Samuel Levinson, 
Ph.D., ABPP, FAClin P, who is also a military veteran with 26 
years in the U.S. Air Force.  Dr. Levinson served as a 
clinical psychologist for the U.S. Air Force, specializing in 
the treatment of PTSD in veterans of World War II, Korea, and 
Vietnam.  Their practice now centers on treatment of PTSD and 
human reliability evaluations for law enforcement and 
emergency services departments.

In his testimony, Dr. Fullerton gave his medical expert 
opinion that the veteran manifests PTSD that is directly 
related to the stressors he experienced while on active duty, 
specifically, the attempted rescue of the pilots trapped in 
the U.S. Air Force C-119 that crashed into the Mediterranean 
Sea in Italy.  Dr. Fullerton described in detail how he had 
arrived at this conclusion, including the precise testing and 
interview methodology.

Dr. Fullerton reported that he used the revised Minnesota 
Multiphasic Personality Inventory II (MMPI-II) and Rorschach 
testing, with results supporting a diagnosis of PTSD without 
exaggeration.  The veteran's responses on all six measures 
indicated valid, reliable data absent exaggeration.

Dr. Fullerton further testified that the veteran was a 
difficult interviewee.  He meandered and would go off on 
tangents.  In response, he employed particular interview 
models used in combat debriefing-SLA Marshall and critical 
incident stress debriefing formats-which allowed the veteran 
to speak as he wished, yet brought him back to a step-by-step 
sequence of action to elicit a coherent, structured narration 
of the actual event in its entirety.  In this manner, Dr. 
Fullerton was able to obtain a chronological timeline of 
events in the attempted rescue of the pilots after the C-119 
crash in Italy and the impact these stressors had on the 
veteran.

Also of record is a Case Review and Current Psychological 
Assessment, provided by Drs. Fullerton and Levinson, dated 
July 2002, and supporting documentation.  This report 
provides the detail upon which Dr. Fullerton's testimony is 
based, containing an analysis of the records reviewed and 
detailing the specific test results obtained.  These 
documents reveal that the psychologists reviewed closely all 
the documents of record including service medical and 
personnel records, and post-service evaluations and treatment 
records.  The documents contain a complete analysis of the 
veteran, including testing results and information gleaned 
from interviews; and of his history, both as given by him and 
as documented by records in the file.  The report provides a 
point-by-point analysis of the clinical criteria required 
under DSM-IV for a diagnosis of PTSD and describes how each 
is met by the symptomatology and history in the veteran's 
case.  Finally, the report presents an analysis of previous 
psychiatric diagnoses of the veteran.

Dr. Fullerton's testimony concerning previous non-PTSD 
diagnoses of the veteran during the August 2002 hearing was, 
essentially, that the examiners 1) did not use interview 
methods designed to elicit a coherent, chronological, 
consistent description of the veteran's stressors and 2) 
failed to follow carefully the DSM-IV criteria-in both 
diagnosing another psychiatric disability and failing to find 
PTSD.  The July 2002 report provides more detail.  For 
example, the veteran was diagnosed with bipolar disorder 
while hospitalized in a VA facility in 1993 and, in 1994, he 
was diagnosed with schizophrenia.  In response to these 
diagnoses, Drs. Fullerton and Levinson note that the 
Rorschach protocol-which, they note, is especially powerful 
for assessing these conditions-requires five conditions to 
be met in order to diagnose bipolar disorder, and four to 
diagnose schizophrenia.  None of the required conditions for 
bipolar disorder were met, and only one of the four for 
schizophrenia was met.  Likewise, in August 1998, the veteran 
was diagnosed with schizotypal personality disorder.  But the 
examiner used the MMPI rather than the MMPI-II and, while 
Rorschach testing was apparently conducted, the results were 
not included.  Finally, in February 1998, he was diagnosed 
with generalized anxiety disorder.  While the examiner opined 
that the veteran's anxiety disorder was related to his 
military experiences, he noted that the veteran could not 
have PTSD because he had not been exposed to situations that 
would be markedly distressing to almost anyone.  The events, 
the examiner noted, were distressing and fearful but they 
were not actually traumatic.  In response to this 
observation, Drs. Fullerton and Levinson provided the 
following clarification from DSM-IV.  For a diagnosis of 
PTSD, the following requirements must be met:

A. The person has been exposed to a traumatic event in 
which both of the following were present:

1) the person experienced, witnessed, or was 
confronted with an event or events that involved 
the actual or threatened death or serious injury 
or threat to the physical integrity of self or 
others

(Note ... participating in a rescue effort to 
recover[] pilot and co-pilot from crashed airplane 
(an event validated by the Commanding Officer of 
the unit whose C119 crashed).  The plane was 
sinking, dark and disorienting, and one engine was 
on fire and the plane itself blew up after the 
pilot and co pilot were safe so there appears to 
have been an event that involved the actual or 
threatened death or serious injury, or threat to 
the physical integrity of self or others.

		***
	and

2) the person's response involved intense fear, 
helplessness, or horror

[The veteran] reports an intense fear reaction 
(underline, bold, and italics in original)

Concerning the medical evidence supporting a diagnosis of 
PTSD, the July 2002 report discusses the March 1997 report of 
Dr. Hardeep Singh, M.D.  Dr. Singh found the veteran to 
exhibit symptoms of PTSD and determined that he suffered from 
PTSD attributed to his experiences while on active duty with 
the U.S. Coast Guard.  In particular, he discussed the 1960 
attempt to rescue pilots from the crashed plane in Italy.  
Dr. Fullerton and Levinson remark that Dr. Singh evaluated 
the veteran three times, in November 1994, December 1996, and 
February 1997, and note that he is the only psychiatrist to 
examine the veteran longitudinally. 

The July 2002 report concludes with the opinion that the 
veteran suffers from PTSD that is attributable to stressors 
he experienced during his active service with the U.S. Coast 
Guard.

The Board finds Dr. Fullerton's testimony, and the 
psychological evaluation and analysis of the veteran 
completed by Drs. Fullerton and Levinson to be exhaustive, 
credible, and compelling.  The credentials of these medical 
professionals reflect that they are eminently knowledgeable, 
experienced, and competent to speak to this subject.  Their 
analysis has taken into account the veteran's medical history 
and service and post-service history; and they have more than 
adequately addressed any medical uncertainties or 
inconsistencies that may have previously existed in the 
record.

After review of the evidence, the Board concludes that the 
evidence supports the grant of service connection for PTSD.


ORDER

Service connection for PTSD is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

